                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARK ANTHONY JONES,
                                              Case No. 2:19-cv-11087
             Petitioner,
                                              HONORABLE STEPHEN J. MURPHY, III
v.

SHERMAN CAMPBELL,

             Respondent.
                                 /

            ORDER GRANTING PETITIONER'S MOTION TO
     STAY PROCEEDINGS AND ADMINISTRATIVELY CLOSING CASE

      Michigan state prisoner Mark Anthony Jones filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, asserting he is being held in violation of

his constitutional rights. ECF 1. Jones also filed a motion to stay the proceedings so

that he can raise unexhausted claims in state court. ECF 2. The Court will grant the

motion for a stay and administratively close the case.

                                  BACKGROUND

      Jones was convicted by a jury in Genesee County Circuit Court of first-degree

premeditated murder, assault with intent to commit murder, fleeing an officer,

tampering with evidence, discharging a firearm from a vehicle and causing death,

discharging a firearm toward a building, carrying a concealed weapon, being a felon

in possession of a firearm, and felony firearm. ECF 1, PgID 2. On November 18, 2016,

he was sentenced to life imprisonment for first-degree premeditated murder; two




                                          1
years' imprisonment for the felony-firearm conviction; and 25 to 50 years'

imprisonment for each of the remaining convictions.

      Jones filed an application for leave to appeal with the Michigan Court of

Appeals. The Michigan Court of Appeals denied leave to appeal "for lack of merit on

the grounds presented." People v. Jones, No. 339859 (Mich. Ct. App. Feb. 15, 2018),

http://publicdocs.courts.mi.gov/coa/public/orders/2018/339859(14)_order.pdf.     Jones

then filed an application for leave to appeal with the Michigan Supreme Court. The

Michigan Supreme Court rejected the application for filing because it was untimely.

See   People      v.   Jones,   No.     339859,   Dkt.    #18    (May     24,   2018),

https://courts.michigan.gov/opinions_orders/case_search/Pages/default.aspx?Search

Type=1&CaseNumber=339859&CourtType_CaseNumber=2.

      Jones filed his federal habeas petition and motion for stay on April 8, 2019.

ECF 1, PgID 26.

                                      DISCUSSION

      Jones seeks a stay of his federal case while he exhausts his state court remedies

for claims he did not present in state court on direct appeal.

      State prisoners must exhaust available state remedies for each of the claims

presented in a habeas petition before seeking a federal writ of habeas corpus. 28

U.S.C. § 2254(b)(1). A prisoner who has not yet exhausted his or her state court

remedies may file a "'protective' petition in federal court and ask[] the federal court

to stay and abey the federal habeas proceedings until state remedies are exhausted."

Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005) (citing Rhines v. Weber, 544 U.S. 269,




                                           2
278 (2005)). A federal court may stay a federal habeas petition and hold further

proceedings in abeyance pending resolution of state court post-conviction

proceedings, provided there is good cause for failure to exhaust claims and that the

unexhausted claims are not "plainly meritless." Rhines, 544 U.S. at 277–78.

      The Court finds a stay is warranted. First, dismissal of the case while Jones

pursues state remedies could result in a subsequent petition being barred by the one-

year statute of limitations found in 28 U.S.C. § 2244(d), because less than one month

remains of the one-year limitations period. Second, Jones's ineffective assistance of

counsel claims satisfy the good cause requirement. Third, the state court's disposition

of these claims may moot the claims raised in the petition. Fourth, there is no

evidence of intentional delay. Under these circumstances, the Court concludes it is

not an abuse of discretion to stay the case while Jones pursues state remedies for his

unexhausted claims.

      When a district court determines that a stay is appropriate pending exhaustion

of state court remedies, it "should place reasonable time limits on a petitioner's trip

to state court and back." Rhines, 544 U.S. at 278. To ensure that Jones does not delay

in exhausting his state court remedies, the Court imposes time limits within which

he must proceed. See Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002). The stay

is conditioned on Jones presenting the unexhausted claims to the state courts within

sixty days of the filing date of this Order. See Hill v. Anderson, 300 F.3d 679, 683 (6th

Cir. 2002) (discussing procedure for staying habeas proceeding pending exhaustion of

state court remedies). Moreover, within 60 days after exhausting his state claims,




                                           3
Jones must file a motion to reopen the case and an amended petition, using the same

caption and case number included at the top of this Order. See Palmer, 276 F.3d at

781 (adopting approach taken in Zarvela v. Artuz, 254 F.3d 374, 381 (2d Cir. 2001)).

Should Jones fail to comply with these conditions, the petition may be dismissed. See

Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014) (holding that dismissal of a

habeas petition is appropriate when a petitioner has failed to comply with the terms

of a stay).

                                        ORDER

       IT IS HEREBY ORDERED that Petitioner's Motion to Stay Proceedings [2]

is GRANTED. The habeas petition is STAYED and further proceedings in this

matter are held in ABEYANCE.

       IT IS FURTHER ORDERED that the Clerk of Court CLOSE this case for

statistical purposes only. Nothing in this order or in the related docket entry shall be

considered a dismissal of this matter. Upon receipt of a motion to lift the stay

following exhaustion of state remedies, the Court may order the Clerk to reopen this

case for statistical purposes.

       SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: May 30, 2019




                                           4
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 30, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         5
